DETAILED ACTION

This action is responsive to papers filed on 12/9/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1, 8, and 15, the claims recite, in part, receiving environmental parameter preferences, receiving environmental parameters for one or more seat locations, determining a seat location recommendation in response to the environmental parameter preferences and the environmental parameters, the seat location recommendation identifying a seat location for each of the one or more user(s), transmitting the seat location recommendations, and adjusting a component at the seat location in response to user attributes of the user, wherein adjusting the component at the seat location in response to user attributes of the user further comprising at least one of: adjusting desk height of a desk to ergonomically fit the user, adjusting a height of a chair at the desk to ergonomically fit the user, or changing a name tag to match the user.
The limitations, as drafted and detailed above, are directed towards providing recommendations for a desired item, specifically a seating location, and falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically advertising and business relations. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of user devices (claims 1, 8, 15), a processor (claim 8), a memory (claim 8), a computer program product tangibly embodied on a computer readable medium (claim 15). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, determining, and transmitting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using user devices (claims 1, 8, 15), a processor (claim 8), a memory (claim 8), a computer program product tangibly embodied on a computer readable medium (claim 15) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraph 0047); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.

The user devices (claims 1, 8, 15), a processor (claim 8), a memory (claim 8), a computer program product tangibly embodied on a computer readable medium (claim 15) are each functional generic computer components that perform the generic functions of receiving, determining, and transmitting, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the user devices (claims 1, 8, 15), a processor (claim 8), a memory (claim 8), a computer program product tangibly embodied on a computer readable medium (claim 15) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-9, 11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolegraff (U.S. Pub No. 2017/0372411).  Kolegraff teaches a system and method of assigning seats that includes all of the limitations recited in the above claims.
Regarding claims 1, 8, 15, Kolegraff teaches receiving environmental parameter preferences from one or more user devices (Paragraphs 0089, 0094); receiving environmental parameters for one or more seat locations (Paragraphs 0089, 0094); determining a seat location recommendation for each of the one or more user devices in response to the environmental parameter preferences and the environmental parameters, the seat location recommendation identifying a seat location for each of the one or more user devices (Paragraphs 0039, 0043, 0089, 0094); transmitting the seat location recommendations to each of the one or more user devices (Paragraphs 0039, 0065), and adjusting a component at the seat location for each of the one or more user devices in response to user attributes of the user of each of the one or more user devices, wherein adjusting the component at the seat location for each of the one or more user devices in response to user attributes of the user of each of the one or more user devices further comprising at least one of: adjusting desk height of a desk to ergonomically fit the user, adjusting a height of a chair at the desk to ergonomically fit the user, or changing a name tag to match the user (Paragraphs 0043, 0045).
Regarding claims 2, 9, 16, Kolegraff teaches adjusting the seat location recommendation for each of the one or more user devices in response to a seating restriction (Paragraph 0092).
Regarding claims 4, 11, 18, Kolegraff teaches adjusting the seat location recommendation for each of the one or more user devices in response to a weighted ranking of each user of each of the one or more user devices (Paragraph 0146, the system learns which office a user prefers and thus a user is weighted and ranked higher for that officer space than other users, and likewise the system knows if a user hasn’t been able to reserve that space, so the system will automatically search for other space for a user, thus weighting and ranking them lower for that space).
Regarding claims 7, 14, Kolegraff teaches displaying the seat location recommendation on each of the one or more user devices when the seat location recommendation is received (Paragraphs 0039, 0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolegraff (U.S. Pub No. 2017/0372411) in view of Frank (U.S. Pub No. 2016/0170996).
Regarding claims 3, 10, 17, Kolegraff does not appear to specify adjusting the seat location recommendation for each of the one or more user devices in response to a selected comfort score.  However, Frank teaches adjusting a seat location recommendation for each of the one or more user devices in response to a selected comfort score (Paragraphs 0944, 0946).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to recommend reservation of seating space according to a comfort score in order to provide for the greatest possible comfort for a user.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolegraff (U.S. Pub No. 2017/0372411).
Regarding claims 6, 13, 20, Kolegraff does not appear to specify activating an alarm on each of the one or more user devices when the seat location recommendation is received.  However, sounds to alert a user to a received message have been old and well known long before the filing of Applicant’s invention.  Specifically, early Apple IOS operating systems for mobile phones have the option of audio alerts any time an SMS text message comes through.  Likewise, early versions of Microsoft Outlook also .

Response to Arguments
Applicant argues that the newly added limitations corresponding to the adjusting step “is technical in nature as it involves the adjusting of physical objects or particular machines to improve the seat location for the user” and “this puts beyond doubt that the method comprises the technical steps of physically adjusting technical components or particular machines at the seat location”.  However, as stated by the claim, the adjusting could merely be changing a name tag, which could merely be changing of data or updating of information in a database.  Therefore, for at least this reason, Applicant’s argument is not persuasive.

All other arguments are believed to have been addressed by the amended grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.